DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kung et al. (US 2020/0322023 A1) hereinafter Kung.

Regarding claims 1, 6, 11, and 16 – Kung discloses transmitting, to a base station (BS), UE capability information comprising IDC information reporting capability information, refer to Figure 5 and paragraphs [0166], [0168], [0175], [0178], and claim 1.
receiving, from the BS, configuration information about IDC information reporting, refer to Figures 7, 9 and paragraphs [0165], [0176].
detecting an occurrence of an IDC problem, refer to paragraphs [0005], [0165], [0166] to [0168].
transmitting, to the BS, UE Assistance information comprising information of a frequency affected by the IDC problem, based on the configuration information, refer to Figure 9 and paragraphs [0179] to [0195], [0197] to [0214].
wherein the information of the frequency affected by the IDC problem is indicated in an IDC Assistance field, refer to paragraphs [0175], [0197] to [214].
Regarding claims 2, 7, 12, and 17 – Kung discloses at least one of an affectedCarrierFreqList field indicating the information of the frequency affected by the IDC problem or an affectedCarrierFreqCombList field indicating information of a combination of frequencies affected by the IDC problem when Carrier Aggregation is configured, refer to paragraphs [0197] to [0214], [0219].
Regarding claims 4, 9, 14, and 19 – Kung discloses detecting that the frequency does not experience the IDC problem anymore; and transmitting, to the BS, information indicating that the IDC problem is cancelled, refer to paragraphs [0175], [0240], [0242], [0255], [0262], [0302], [0303], [0423], [0433], and claim 3.
Regarding claims 5, 10, 15, and 20 – Kung discloses transmitting, to the BS, a message comprising an IDC Assistance field that does not comprise IDC information, refer to paragraphs [0175].

Allowable Subject Matter

Claims 3, 8, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (2015/0327280 A1) discloses systems and methods for in-device co-existence interference avoidance for dual connectivity.
Kim et al. (US 2014/0141824 A1) discloses communication information relating to in-device coexistence interference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.
John Pezzlo
31 August 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465